Case 2:16-cv-06794-AB-JC Document 230 Filed 05/28/19 Page 1 of 8 Page ID #:19824



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11                      UNITED STATES DISTRICT COURT
   12                    CENTRAL DISTRICT OF CALIFORNIA
   13

   14   CLIFTON W. MARSHALL, et al.,           Case No. 16-CV-6794 AB (JCx)

   15                  Plaintiffs,
                                               ORDER RE: APPLICATION OF
   16       v.                                 DEFENDANTS TO FILE
        NORTHROP GRUMMAN                       DOCUMENTS UNDER SEAL IN
   17   CORPORATION, et al.,                   CONNECTION WITH MOTION
                                               FOR PARTIAL SUMMARY
   18                  Defendants.             JUDGMENT >@

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
Case 2:16-cv-06794-AB-JC Document 230 Filed 05/28/19 Page 2 of 8 Page ID #:19825



    1
                 On May 17, 2019, Defendant Northrop Grumman Corporation, et.
    2
        al. (“Northrop”) filed an Application for Leave to File Documents Under
    3
        Seal (“Application”) in connection with Northrop’s Partial Motion for
    4
        Summary Judgment and related filings, including Evidentiary Objections to
    5
        Plaintiffs’ experts Steve Pomerantz, David Witz, and Martin Schmidt.
    6
              The Court, having considered Defendants’ Application, in addition to
    7
        the supporting declaration and good cause appearing, hereby orders that:
    8
              Northrop’s Application is GRANTED, and the documents referenced
    9
        in Northrop’s Application shall be filed under seal pursuant to Local Rule 79-5
   10
        as follows:
   11

   12
            ECF     Ex.                     Document                      Request (Redact
   13        #       #                                                       or Seal)
   14       170     11     July 27, 2007 Board of Directors Resolutions        Seal
   15       170       14   January 1, 2015 Investment Policy Statement         Redact
   16
            170       15   ITA Department Primer                               Redact
   17
            170       16   Email from R. Hamlin attaching Investment           Redact
   18                      Committee Orientation presentation
   19
            170       17   June 2012 Fiduciary Oversight Policy                 Seal

   20       170       18   Northrop Grumman Savings Plan                       Redact
                           presentation
   21       170       19   March 2010 ITA Investments Review                   Redact
   22
            170       20   Minutes of the Investment Committee                 Redact
   23
            170       21   Board Minutes                                        Seal
   24

   25       170       22   Board Minutes                                        Seal

   26       170       23   Board Minutes                                        Seal
   27

   28                                              1
Case 2:16-cv-06794-AB-JC Document 230 Filed 05/28/19 Page 3 of 8 Page ID #:19826



    1    ECF     Ex.                   Document                    Request (Redact
          #       #                                                   or Seal)
    2    170     24    Board Minutes                                    Seal
    3
          170    34    May 14, 2013 Investment Update                  Redact
    4                  presentation
          170    37    Excerpts of the August 27, 2010 Passive         Redact
    5                  Project
    6     170    38    August 27, 2010 Update on Implementation        Redact
                       of Passive Investment presentation
    7     170    39    August 19, 2014 Defined Contribution            Redact
                       Emerging Market Equity presentation
    8
          170    40    2011 v. 2009 Published and Actual Fee             Seal
    9                  Distributions
          170    41    Email from Dennis Newberry attaching the        Redact
   10                  2011 Fee Review presentation
   11     170    42    Public Markets Group Quarterly Review           Redact
                       presentation
   12     170    43    January 31, 2008 Callan Monthly Review          Redact
   13     170    44    March 31, 2013 Callan Monthly Review            Redact
   14
          170    45    August 31, 2017 Callan Monthly Review             Seal
   15
          170    46    Agreement for Investment Consulting               Seal
   16                  Services with Callan Associates
   17     170    47    May 24, 2013 Performance Review                 Redact
                       presentation
   18     170    48    August 19, 2013 Performance Review              Redact
                       presentation
   19
          170    49    November 11, 2013 Performance Review            Redact
   20                  presentation
          170    57    Investment MaN/Agement Agreement with             Seal
   21                  State Street Global Advisors
   22     170    58    Minutes of the Administrative Committees        Redact

   23     170    59    December 12, 2011 Administrative                Redact
                       Committees meeting material
   24     170    60    November 8, 2013 Administrative                 Redact
   25
                       Committees meeting material
          170    65    Administrative Services Agreement with            Seal
   26                  Hewitt
          170    66    Exhibit A - Statement of Work to Hewitt           Seal
   27                  Administrative Services Agreement
   28                                         2
Case 2:16-cv-06794-AB-JC Document 230 Filed 05/28/19 Page 4 of 8 Page ID #:19827



    1    ECF     Ex.                   Document                     Request (Redact
          #       #                                                    or Seal)
    2    170     69    Exhibits A-1-K to January 1, 2006 Hewitt          Seal
    3
                       Administrative Services Agreement
          170    70    Process & Value-Added Support document            Seal
    4
          170    72    ProfessioN/Al Services Agreement between          Seal
    5                  Northrop and Weilyn Consulting
    6     170    73    Statement of Work for Weilyn Consulting           Seal
                       Agreement
    7     170    74    Weilyn aN/Alysis                                  Seal
    8
          170    75    Email from Bob Kersey attaching Market            Seal
    9                  Pricing Data for Titan presentation
          170    76    First Amendment to the Hewitt                     Seal
   10                  Administrative Services Agreement
   11     170    77    Email from Bob Kersey Fee                        Redact

   12     170    79    September 29, 2014 DB, DC and H&W                 Seal
                       Administration RFP: Overview presentation
   13     170    80    Benefits Outsourcing RFP: FiN/Al Report          Redact
   14
          170    81    Administrative Services Agreement with            Seal
   15                  Fidelity
          170    82    Expert Report of Steven K. Gissiner, dated       Redact
   16                  September 14, 2018
   17     170    83    December 11, 2012 Administrative                 Redact
                       Committee meeting material containing a
   18                  trust budget presentation
          170    85    June 1, 2012 Hewitt Service Provider Fee          Seal
   19                  Disclosure as Required by ERISA 408(b)(2)
          170    87    Email from Suzanne Renggli attaching              Seal
   20                  Financial Engines expense report
   21     170    88    August 10, 2011 Agreement for Consulting          Seal
                       Services with Callan
   22     170    89    Advice and MaN/Aged Account Search               Redact
                       presentation by Callan
   23
          170    90    Email from Jamie McAllister attaching            Redact
   24                  Advice and MaN/Aged Account Search
                       presentation
   25     170    91    Email attaching Advice and MaN/Aged              Redact
                       Account Search presentation
   26     170    92    Email between Callan and Hewitt regarding         Seal
                       Hewitt RFI responses
   27

   28                                        3
Case 2:16-cv-06794-AB-JC Document 230 Filed 05/28/19 Page 5 of 8 Page ID #:19828



    1    ECF     Ex.                    Document                       Request (Redact
          #       #                                                       or Seal)
    2    170     93    Email between Callan and Hewitt regarding            Seal
    3
                       Hewitt’s RFI responses
          170    94    Hewitt RFI responses                                 Seal
    4
          170    95    November 10, 2011 Administrative                    Redact
    5                  Committee meeting material
    6     170    96    December 19, 2011 Financial Services                 Seal
                       Agreement with NGSP
    7     170    98    Hewitt-Financial Engines Master Services             Seal
                       Agreement
    8
          170    99    Excerpts of from the transcript of the               Seal
    9                  deposition of Stephen M. Rubino dated
                       August 22, 2018
   10     170    100   RFI responses                                        Seal
   11     170    101   Request for Proposal for Benefits Plan               Seal
                       Service Provider and Third Party
   12                  Administrator Fee Benchmarking
          170    102   January 27, 2015 Financial Engines                   Seal
   13                  Benchmarking Review presentation
   14     170    103   May 7, 2015 Corporate Benefits Presentation         Redact
                       to BPAC
   15     170    104   Amendment No. 2 to the Financial Services            Seal
                       Agreement with Financial Engines
   16
          170    109   Expert Report of Martin A. Schmidt, dated           Redact
   17                  September 14, 2018
          199    117   October 15, 2018 Expert Rebuttal Report of           Seal
   18                  Steven K. Gissiner
          199    118   Excerpts of the deposition of Stephen Rubino,        Seal
   19                  dated August 22, 2018
   20     189    P04   Public Market Group Q3-2011 Review                  Redact
                       presentation
   21     189    P13   March 2011 Northrop Grumman ITA                     Redact
                       Investments Review
   22
          189    P14   2010 Defined Contribution CEM Survey                 Seal
   23                  Results for Northrop Grumman
          189    P15   1st Quarter 2010 ITA Executive Summary              Redact
   24                  presentation
   25     189    P18   August 27, 2010 Update on Implementation            Redact
                       of Passive Investment presentation
   26     189    P24   2011 Defined Contribution CEM Survey                 Seal
                       Results for Northrop Grumman
   27

   28                                         4
Case 2:16-cv-06794-AB-JC Document 230 Filed 05/28/19 Page 6 of 8 Page ID #:19829



    1    ECF     Ex.                    Document                       Request (Redact
          #       #                                                       or Seal)
    2    189     P25   February 4, 2011 2010 Fee Review                    Redact
    3
                       presentation
          189    P26   December 20, 2011 2012 Fee Review                   Redact
    4                  presentation
          189    P27   December 20, 2012 2012 Fee Review                   Redact
    5                  presentation
    6     189    P28   February 15, 2010 Investment Committee              Redact
                       Meeting Minutes and meeting material
    7     189    P30   October 15, 2018 Rebuttal Expert Report of          Redact
                       Martin A. Schmidt
    8
          189    P31   UN/Animous Consent of the Board of                   Seal
    9                  Directors of Northrop Grumman Corp.
                       (Allocating Responsibilities for the Employee
   10                  Benefit Plans)
          189    P32   DC Benchmark Summary                                 Seal
   11
          189    P37   herronpalmer Scope of Work A - DB, DC and            Seal
   12                  H&W RFP Consulting Services
   13     189    P38   Excerpts of the Deposition of M. Lyster,            Redact
                       dated June 28, 2018
   14     189    P39   Fees paid by NGSP to Financial Engines               Seal
                       from 2012-2017 (FEI-04-000001)
   15     189    P40   Excerpt of December 12, 2011 Executive              Redact
   16
                       Summary: Investment Advice and/or
                       MaN/Aged Accounts Services for
   17
                       Participants in Northrop Grumman Savings
                       Plan presentation
   18     189    P41   October 17, 2011 Email from J. McAllister to         Seal
                       L. Lucas
   19     189    P42   October 14, 2011 Email from J. McAllister to         Seal
                       L. Lucas
   20     189    P43   Excerpts of the Deposition of S. Rubino,             Seal
                       dated August 22, 2018
   21
          189    P44   Excerpts of the Deposition of M. Schmidt,           Redact
   22                  dated November 2, 2018
          189    P45   November 18, 2014 Northrop Grumman DB,               Seal
   23                  DC, and H&W Administration RFP:
                       Response AN/Alysis presentation by
   24                  herronpalmer
          189    P46   March 13, 2009 Hewitt/Financial Engines              Seal
   25                  Master Service Agreement and Amendments
                       1-7
   26     189    P48   June 1, 2012 Aon Hewitt Service Provider             Seal
                       Fee Disclosure as Required by ERISA
   27                  408(b)(2)
   28                                          5
Case 2:16-cv-06794-AB-JC Document 230 Filed 05/28/19 Page 7 of 8 Page ID #:19830



    1    ECF     Ex.                   Document                      Request (Redact
          #       #                                                     or Seal)
    2    189     P52   4th Quarter 2009 ITA Executive Summary            Redact
    3
                       presentation
          189    P57   2nd Quarter 2010 ITA Executive Summary            Redact
    4                  presentation
          189    P58   3rd Quarter 2010 ITA Executive Summary            Redact
    5                  presentation
    6     189    P59   4th Quarter 2010 ITA Executive Summary            Redact
                       presentation
    7     189    P60   June 30, 2014 Northrop Grumman Corp.               Seal
                       Savings & Investment Plan InterN/AtioN/Al
    8                  Equity Report from Callan
          189    P69   April 27, 2011 Email from M. Collins              Redact
    9                  forwarding Benefit Plans Administrative
                       Committees meeting material
   10     189    P70   August 10, 2010 Email from B. Kersey to J.         Seal
                       Glass
   11
          189    P73   Callan Advice and MaN/Aged Account                Redact
   12                  Search presentation
          189    P74   Excerpts of the Deposition of D. Peppard,         Redact
   13                  dated July 25, 2018
   14     189    P75   Northrop Grumman Corp. RFI for Investment          Seal
                       Advisory Services Report
   15     189    P76   Enlargement of Northrop Grumman Corp.              Seal
                       RFI for Investment Advisory Services Report
   16                  - Row 2.618
          189    P77   Alight Solutions Payments Spreadsheet (FEI-        Seal
   17                  03-000001)
   18     189    P78   Financial Engines Payments Spreadsheet             Seal
                       (FEI-03-000001)
   19     167     C    September 14, 2018 Expert Report of David          Seal
                       J. Witz
   20     167     G    Excerpts of the August 27, 2010 Passive           Redact
   21
                       Project
          167     K    December 31, 2010 Callan Monthly Review           Redact
   22
          167     L    December 31, 2013 Callan Monthly Review           Redact
   23

   24     167     M    4th Quarter 2014 Executive Summary                Redact
                       presentation
   25     167     N    February 3, 2016 Memo to M. Caylor, et al         Redact
                       attaching 4th Quarter 2015 Executive
   26                  Summary presentation
          167     O    4th Quarter 2017 Executive Summary                Redact
   27                  presentation
   28                                          6
Case 2:16-cv-06794-AB-JC Document 230 Filed 05/28/19 Page 8 of 8 Page ID #:19831



    1    ECF Ex.                    Document                       Request (Redact
           #    #                                                     or Seal)
    2    167-1 N/A Defendants’ Mem. in Supp. Of Evidentiary            Redact
    3
                   Objections to Pomerantz and Witz
         168-2 N/A Defs. Statement of Uncontroverted Facts and         Redact
    4              Conclusions of Law
         168-3 N/A Declaration of Dennis Newberry                      Redact
    5

    6    168-4 N/A Declaration of Michael Lyster                       Redact
    7    196-1 N/A Defendants’ Mem. in Supp. of Evidentiary            Redact
                   Objections to Schmidt
    8
         198-1 N/A Defs’ Reply ISO Summ. J. Motion                     Redact
    9
         198-2 N/A Defs’ Combined Reply ISO Def. Mot. for              Redact
   10              Partial Summ. J.
   11

   12

   13

   14   ,7,6 SO ORDERED.
   15

   16        Dated: ______,
                    May 28 2019
   17

   18                                     ______________________________
                                          ______________________________
                                          Hon. André Birotte Jr.
                                          Hon.
   19
                                          United States District Judge
   20

   21

   22

   23

   24

   25

   26

   27

   28                                        7
